                          4:15-cv-04028-JES-JEH # 157           Page 1 of 2
                                                                                                      E-FILED
                                                                         Friday, 16 October, 2020 07:21:56 PM
                                                                                  Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  ROCK ISLAND DIVISION

ANDREA FAVELA,                                     )
                                                   )
Plaintiff,                                         )
                                                   )
        vs.                                        )          No. 4:15-CV-04028
                                                   )
JEFFREY BOYD,                                      )          Judge James E. Shadid
GERALD BUSTOS, in his official capacity as,        )          Mag. Judge Jonathan E. Hawley
SHERIFF OF ROCK ISLAND COUNTY, and                 )
ROCK ISLAND COUNTY,                                )
                                                   )          Jury Trial Demanded
Defendants.                                        )

        PLAINTIFF’S MOTION FOR EXTENSION OF POST-TRIAL DEADLINES

        Plaintiff, by and through her attorneys, respectfully requests an extension of time to file

certain post-trial motions and submissions and in support, states as follows:

        1.     Pursuant to Rules 50 and 59 of the Federal Rules of Civil Procedure, any renewed

motion for judgment as a matter of law or motion for a new trial must be filed 28 days after the

entry of judgment. The jury returned its verdict October 9, 2020; the Court entered judgment on

October 16, 2020. Plaintiff requests until November 20, 2020 (six weeks from the verdict) to file

any post-trial motions.

        2.     Pursuant to Local Rule 54.1, requests for attorneys fees are to be filed within 14

days after entry of judgment. Plaintiff requests until 30 days after the submission of post-trial

motions, responses, replies and any hearing or argument to submit Plaintiff’s request for

attorneys fees to allow for the inclusion of additional fees incurred.

        3.     Plaintiff has corresponded with Defendants and confirmed that they do not object

to Plaintiff’s motion for extension of time .
                       4:15-cv-04028-JES-JEH # 157             Page 2 of 2




                                             Respectfully submitted,

                                             /s/ Amanda S. Yarusso
                                             Amanda S. Yarusso
                                             111 W. Washington St, Suite 1500
                                             Chicago, IL 60602
                                             T: 773-510-6198
                                             amanda.yarusso@gmail.com

                                             Sara Garber
                                             Thedford Garber Law
                                             2502 W. Division St.
                                             Chicago, Illinois 60622
                                             T: 773-288-9304
                                             sara@thedfordgarberlaw.com

                                             Attorneys for Plaintiff



                                      Certificate of Service

       I, Amanda Yarusso, attorney, certify that on October 16, 2020, I filed the foregoing

document using the Court’s electronic-filing system causing electronic service on all parties of

record via the CM/ECF system.


                                          /s/ Amanda S. Yarusso
